 SMITH ALARM SYSTEMS501Smith Alarm Systems&Central Station Alarm Co.and International Brotherhood of ElectricalWork-ers, Local59, AFL-CIO. Case 16-CA-5528October31, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSUpon a charge and amended charge filed on April11, 1974, and May 7, 1974, respectively, by the Inter-national Brotherhood of ElectricalWorkers, Local59,AFL-CIO, herein called the Union, and dulyserved on Smith Alarm Systems & Central StationAlarm Co., herein called the Respondent, the Gener-alCounsel of the National Labor Relations Board,by the Regional Director for Region 16, issued acomplaint on May 10, 1974, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 22, 1974,following a Board election in Case l6-RC-6282 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about March 28, 1974, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On May 16, 1974, Respondent filed its answer to thecomplaint denying the allegations of the complaint.Thereafter, Respondent filed its first amended an-swer in which it admitted the factual allegations ofthe complaint, but denied that a majority of the em-ployees had voted in favor of the Union because amember of the appropriate unit had been excludedand a challenge to his ballot sustained.On June 10, 1974, counsel for the General Counsel'Official notice is taken of the record in the representationproceeding,Case 16-RC-6282,as the term"record"isdefined in Sees 102 68 and102 69(g) of the Board'sRules and Regulations,Series 8,as amended SeeLTV Electrosyslems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A 4,1968),Golden Age BeverageCo,167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va . 1967),Follett Corp,164 NLRB378 (1967), enfd 397 F 2d 91 (C A 7,1968) Sec9(d) of the NLRAfiled directly with the Board a Motion for SummaryJudgment, alleging that Respondent was attemptingto relitigate issues previously raised and litigated intheunderlying representation proceeding. Subse-quently, on June 24, 1974, the Board issued an ordertransferring the proceeding to the Board and a No-tice To Show Cause why the General Counsel's Mo-tion for Summary Judgment should not be granted.No response to this Notice To Show Cause has beenfiled by Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its amended answer to the complaint Respon-dent asserts that George South, a boardroom opera-tor, is an appropriate member of the bargaining unit,thus his challenged ballot should be opened andcounted. Until this is done, argues Respondent, it hasnot been determined that a majority of the employ-ees in an appropriate unit selected the Union as theircollective-bargaining representative. The Respondentalso denies that the unit is appropriate for this pur-pose.Review of the record in the underlying representa-tion case, which we have before us, indicates that ahearing was held on the challenge to the ballot ofGeorge South in the election, at which both partiesappeared and submitted evidence. Upon the HearingOfficer's recommendation that the challenge to hisballot be overruled, the Union took exception to theBoard, to which Respondent filed a responsive brief.The Board in turn found that South did not have acommunity of interest with the unit employees, thusexcluded him from the unit and sustained the chal-lenge to his ballot.' The Union thus received a major-ity of the votes cast, and was certified by the Board.It appears then that Respondent has raised this issuein the representation case, and offers no reason whythe ruling therein should be disturbed.With regard to Respondent's denial of the appro-priateness of the unit, the record reveals that Respon-dent entered a Stipulation for Certification UponConsent Election, in which it stipulated to the appro-priateness of the unit. Having done so, it may notnow raise the issue in this proceeding.'It is well settled that in the absence of newly dis-covered or previously unavailable evidence or special2209 NLRB 835 (1974)7"Crescent Constant Care Center,Inc, 211 NLRB 671, in 2 (1974)214 NLRB No. 41 502DECISIONSOF NATIONALLABOR RELATIONS BOARDcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issueswhich were or could have been litigated ina prior representation proceeding.4All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:111.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All installers,maintenance,storeroom,board-room operators,and janitorial employees atEmployer's locationsat 2627 FloraSt.,Dallas,Texas; 108 Arthur St., Forth Worth, Texas; Ar-lington,Texas; and Longview, Texas,excludingall clerical employees,guards,watchmen, andsupervisors as definedin the Act.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent Smith Alarm Systems & Central Sta-tion Alarm Co., a Texas corporation, maintaining itsprincipal place of business at 2627 Flora Street, Dal-las,Texas, is engaged in the sale, installation, andservicing of burglar alarm systems and related prod-ucts. During the past 12 months, which period is rep-resentative of all times material herein, Respondent,in the course and conduct of its business operations,purchased and received at its facilities in Texasgoods and materials valued in excess of $50,000 di-rectly from points outside the State of Texas and/orsuppliers located in the State of Texas who receivedsaid goods and materials directly from outside theState of Texas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDThe International Brotherhood of Electrical Work-ers,Local 59,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.4 SeePittsburgh PlateGlassCo v NLRB ,313 U S 146. 162 (1941).Rules and Regulations of the Board,Secs 102 67(f) and 102 69(c)2.The certificationOn June 1,1973, a majority ofthe employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 16, designatedthe Unionas theirrepresentative for the purpose of collective bargain-ing with the Respondent.The Unionwas certified asthe collective-bargaining representative of the em-ployeesin said unit on March22, 1974,and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about March 27, 1974, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 28, 1974, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 28, 1974, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act. SMITH ALARM SYSTEMS503IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWorganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about March 28, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, SmithAlarm Systems & Central Station Alarm Co., Dallas,Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Brother-hood of Electrical Workers, Local 59, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:1.Smith Alarm Systems & Central Station AlarmCo., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Brotherhood of Electrical Work-ers,Local 59, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All installers,maintenance, storeroom, board-room operators, and janitorial employees at theEmployer's locations at 2627 Flora St., Dallas, Tex-as; 108 Arthur St., Fort Worth, Texas; Arlington,Texas; and Longview, Texas, excluding all clericalemployees, guards, watchmen, and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.SinceMarch 25, 1974, the above-named laborAll installers, maintenance, storeroom, board-room operators, and janitorial employees atEmployer's locations at 2627 Flora St., Dallas,Texas; 108 Arthur St., Fort Worth, Texas; Ar-lington, Texas; and Longview, Texas, excludingall clerical employees, guards, watchmen, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit with 504DECISIONSOF NATIONALLABORRELATIONS BOARDrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 2627 Flora St., Dallas, Texas; 108Arthur St., FortWorth, Texas; Arlington, Texas;and Longview, Texas, facilities, copies of the at-tached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 16, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively con-cerning rates of pay, wages, hours,and otherterms and conditions of employment with Inter-national Brotherhood of ElectricalWorkers, Lo-cal 59,AFL-CIO,as the exclusive representativeof the employees in the bargaining unit de-scribed below.WE WILL NOTin any like or related mannerinterfere with, restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection7 of the Act.WE WILL,upon request, bargain with theabove-namedUnion,as the exclusive represen-tative of all employees in the bargaining unit de-scribed below,with respect to rates ofpay, wag-es, hours, and other terms and conditions of em-ployment,and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All installers, maintenance, storeroom, board-room operators, and janitorial employees atEmployer's locations at 2627 Flora St., Dallas,Texas; 108 Arthur St., Fort Worth, Texas; Ar-lington, Texas; and Longview, Texas, exclud-ing all clerical employees, guards, watchmen,and supervisors, as defined in the Act.SMITH ALARMSSYSTEMS &CENTRAL STATION ALARMCo.